DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Payne (U.S. 2017/0088000), in view of Horita (U.S. 2013/0226441), and further in view of Brusco (U.S. 2018/0065544).

Regarding claim 1, Payne teaches a charging control apparatus (101, Fig. 1; abstract) that performs predetermined charging of a battery (110, Fig. 1) of a vehicle (100, Fig. 1), the charging control apparatus comprising:
an acquiring section (120, Fig. 1; [0036] [0037]) configured to acquire information concerning a location ([0008], lines 4-8) of a charging stand (142 or 146, Fig. 1; [0024]), the charging stand configured to perform charging (abstract, lines 1-6, 10-15, [0025]); 

a determining section (116, Fig. 1 [0030] [0027]) configured to determine whether an amount of power (abstract, lines 10-12; [0007], lines 14-22) needed for the vehicle to reach the first charging stand (142, Fig. 1; [0024]) is held by the battery (110, Fig. 1) of the vehicle (100, Fig. 1); and
a charging control section (118, Fig. 1; [0027]) configured to, if the amount of power needed for the vehicle to reach the first charging stand (142, Fig. 1; [0024]) is not held ([0044], lines 18-23) in the battery, perform a first charging (abstract, lines 1-6, 10-15; [0007], lines 2-10) to cause the battery to hold the power needed (abstract, lines 10-12; [0007], lines 14-22) for the vehicle to reach the first charging stand (142, Fig. 1; [0024]),
wherein the charging control section (118, Fig. 1; [0027]) is configured to perform the first charging (abstract, lines 1-6, 10-15; [0007], lines 2-10) in a manner that an amount of power (abstract, lines 10-12; [0007], lines 2-10) held in the battery (110, Fig. 1) for the vehicle (100, Fig. 1) to reach the first charging stand (142, Fig. 1; [0024]) by an amount greater than or equal to a predetermined value (abstract, lines 10-12; [0007], lines 14-22; [0089], lines 8-11).

Horita teaches per abstract, an acquiring section ([0011], lines 3-19; [0022], lines 3-9) configured to acquire information concerning a location and business hours ([0012], lines 15-28; [0052], lines 10-15) of a charging stand ([0012], lines 15-28), the charging stand configured to perform charging with a higher speed than predetermined charging ([0012], lines 15-28; [0077], lines 6-8; [0085], lines 1-5);
a selecting section ([0024], lines 6-8; [0079], lines 4-6; [0145]) configured to select a first charging stand ([0024], lines 6-8; [0012], lines 15-28), from among a plurality of the charging stands ([0024], lines 6-8), based on the business hours ([0012], lines 15-28; [0052], lines 10-15) and a distance ([0023], lines 4-7; [0145], lines 8-9) of the vehicle; 
a determining section ([0023], lines 1-2) configured to determine whether an amount of power needed for the vehicle to reach the first charging stand is held by the battery of the vehicle ([0023], lines 4-7),
wherein the charging control section (11, Fig. 2) is configured to perform the first charging in a manner that an amount of power held ([0147], lines 4-9) in the battery (10, Fig. 2) for the vehicle (4, Fig. 2) to reach the first charging stand ([0012], lines 15-28) by an amount greater than or equal to a predetermined value ([0147], lines 4-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate business hours of a charging stand; perform charging with a higher speed than predetermined charging of Horita’s into Payne’s, in 
The combination does not explicitly teach an amount of power held in the battery does not exceed the amount of power needed for the vehicle to reach the first charging stand.
Brusco teaches a charging control section ([0020]) configured to, if the amount of power needed for the vehicle to reach the destination is not held in the battery ([0021] [0022]), perform a charging to cause the battery to hold the power needed for the vehicle to reach the destination ([0023]), wherein the charging control section ([0020]) is configured to perform the charging ([0021]) in a manner that an amount of power held in the battery does not exceed ([0023]) the amount of power needed for the vehicle to reach the destination by an amount greater than or equal to a predetermined value ([0023] [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate perform the charging in a manner that an amount of power held in the battery does not exceed the amount of power needed for the vehicle to reach the destination of Brusco’s  into Payne’s, in view of Horita’s, in order to prevent additional fees for cost savings ([0023], last 4 lines; Brusco). 
Regarding claim 2, Payne teaches the charging control apparatus according to claim 1, in view of Horita and further in view of Brusco, wherein the first charging stand charging stands (142, Fig. 1; [0024]) is a closest charging stand (based on distance 
Regarding claim 3, Payne teaches the charging control apparatus according to claim 1, in view of Horita and further in view of Brusco, wherein the selecting section ([0092], lines 1-3; [0093], lines 4-7) (or [0024], lines 6-8; [0079], lines 4-6; [0145]; Horita) is configured to select the first charging stand (142, Fig. 1; [0024]) from among the plurality of charging stands (142, 146, Fig. 1; [0024]) further based on operating conditions thereof ([0021] [0022] [0060]) (or [0011] [0077]; [0078]; Horita).
Regarding claim 4, Payne teaches the charging control apparatus according to claim 1, in view of Horita and further in view of Brusco, wherein the selecting section ([0092], lines 1-3; [0093], lines 4-7) (or [0024], lines 6-8; [0079], lines 4-6; [0145]; Horita)  is further configured to select a second charging stand (146, Fig. 1; [0024]) from among the plurality of charging stands (142, 146, Fig. 1), based on the business hours ([0012], lines 15-28; [0052], lines 10-15; Horita) and the distance ([0060] [0073]) from the location ([0007], lines 15-17) of the vehicle, 
the determining section (116, Fig. 1 [0030] [0027]) is further configured to determine whether an amount of power (abstract, lines 10-12; [0007], lines 14-22) needed for the vehicle to reach  the second charging stand (146, Fig. 1; [0024]) is held in the battery (110, Fig. 1), and if the amount of power needed for the vehicle to reach the second charging stand is not held ([0044], lines 18-23) (or [0021] [0022]; Brusco) in the battery, the charging control section (118, Fig. 1; [0027])  is further configured to perform a second charging (abstract, lines 1-6, 10-15; [0007], lines 14-22), after the first 
Regarding claim 5, Payne teaches the charging control apparatus according to claim 4, in view of Horita and further in view of Brusco, wherein a business end timing (of business hours [0012], lines 15-28; [0052], lines 10-15; Horita) of the second charging stand (146, Fig. 1) is later than (so that charging can be performed [0012], reserved/booked charging time slot; [0020], charging arrival time, start time; [0145] [0147], charging time; [0151], display time slot, charging start time, charging end time; Horita) a business end timing (of business hours [0012], lines 15-28; [0052], lines 10-15; Horita) of the first charging stand (142, Fig. 1), and 
the charging control section (118, Fig. 1; [0027]) is configured to complete the second charging (abstract, lines 1-6, 10-15; [0007], lines 11-17) by a first timing (abstract, lines 7-9; [0007], lines 11-13; [0022], lines 15-20) that is a first predetermined time ([0020], charging start time; [0151], charging start and end time; [0145], line 13 and last line, charging time; Horita) earlier than the business end timing (charging within business hours [0012], lines 15-28; [0052], lines 10-15; Horita) of the first charging stand (142, Fig. 1).
Regarding claim 6, Payne teaches the charging control apparatus according to claim 5, in view of Horita and further in view of Brusco, wherein the charging control section (118, Fig. 1; [0027])  is configured to start ([0020], charging start time; [0151], charging start and end time; [0145], line 13 and last line, charging time; Horita) the 
Regarding claim 7, Payne teaches the charging control apparatus according to claim 5, in view of Horita and further in view of Brusco, wherein the first predetermined time ([0020], charging start time; [0151], charging start and end time; [0145], line 13 and last line, charging time; Horita) is determined based on a time period ([0061], lines 4-5; [0107], lines 6-7, travel time; Horita) needed for the vehicle to reach the first charging stand (142, Fig. 1).
Regarding claim 8, Payne teaches the charging control apparatus according to claim 7, in view of Horita and further in view of Brusco, wherein the first predetermined time ([0020], charging start time; [0151], charging start and end time; [0145], line 13 and last line, charging time; Horita) is determined further based on a time period (abstract, lines 7-9; [0007], lines 11-17; [0022], lines 15-20; charging time) needed to charge the battery at the first charging stand (142, Fig. 1).
Regarding claim 9, Payne teaches the charging control apparatus according to claim 4, in view of Horita and further in view of Brusco, wherein the distance ([0060] [0073]) from the location ([0007], lines 15-17) of the vehicle to the second charging stand (146, Fig. 1) is greater than ([0014], last 2 lines, longer traveling distance; [0023], lines 4-7; [0145], lines 8-9; Horita) the distance from the location of the vehicle to the first charging stand (142, Fig. 1).
Regarding claim 10, Payne teaches the charging control apparatus according to claim 4, in view of Horita and further in view of Brusco, 
wherein the selecting section ([0092], lines 1-3; [0093], lines 4-7) (or [0024], lines 6-8; [0079], lines 4-6; [0145]; Horita) is further configured to select a third charging stand (in addition to 142, 146, Fig. 1 for the third charging based on the route [0024], line 6; [0054], lines 2-5) from among the plurality of charging stands ([0022]; Horita), based on the business hours ([0012], lines 15-28; [0052], lines 10-15; Horita) and the distance ([0060] [0073]) from the location ([0007], lines 15-17) of the vehicle, 
the determining section (116, Fig. 1 [0030] [0027]) is further configured to determine whether an amount of power (abstract, lines 10-12; [0007], lines 14-22) needed for the vehicle to reach the third charging stand (in addition to 142, 146, Fig. 1; for the third charging based on the route [0024], line 6; [0054], lines 2-5) is held in the battery (110, Fig. 1), and if the amount of power needed for the vehicle to reach the third charging stand is not held ([0044], lines 18-23) (or [0021] [0022]; Brusco) in the battery, 

Regarding claim 11, Payne teaches the charging control apparatus according to claim 4, in view of Horita and further in view of Brusco, wherein business end timing (of business hours [0012], lines 15-28; [0052], lines 10-15; Horita) of the third charging stand (in addition to 142, 146, Fig. 1 for the third charging based on the route [0024], line 6; [0054], lines 2-5) is later than (so that charging can be performed [0012], reserved/booked charging time slot; [0020], charging arrival time, start time; [0145] [0147], charging time; [0151], display time slot, charging start time, charging end time; Horita) the business end timing (of business hours [0012], lines 15-28; [0052], lines 10-15; Horita) of the second charging stand (146, Fig. 1; [0024]), and 
the charging control section (118, Fig. 1; [0027]) is configured to complete the third charging (in addition and similar to the first and second charging abstract, lines 7-9; [0007], lines 11-17) at a third timing (abstract, lines 7-9; [0007], lines 11-13; [0022], lines 15-20) (or [0145], line 13 and last line, charging time; Horita) that is a second predetermined time ([0020], charging start time; [0151], charging start and end 
Regarding claim 12, Payne teaches the charging control apparatus according to claim 11, in view of Horita and further in view of Brusco, wherein the charging control section (118, Fig. 1; [0027]) is configured to start the third charging ([0020], charging start time; [0151], charging start and end time; Horita) at a fourth timing (abstract, lines 7-9; [0007], lines 11-13; [0022], lines 15-20) (or [0145], line 13 and last line, charging time; Horita) that is a second charging time ([0020], charging start time; [0151], charging start and end time; Horita) earlier than (due to type of charger, e.g., quick charger [0012], lines 15-28; [0077], lines 6-8; [0085], lines 1-5; or just charge with sufficient SOC to reach destination [0147], lines 4-9; Horita) the third timing (abstract, lines 7-9; [0007], lines 11-13; [0022], lines 15-20) (or [0145], line 13 and last line, charging time; Horita), the second charging time being a time period (abstract, lines 7-9; [0007], lines 11-17; [0022], lines 15-20; charging time) ([0145], line 13 and last line; Horita) needed to perform the third charging (in addition and similar to the first and second charging [0024]; abstract, lines 10-12; [0007], lines 14-22).
Regarding claim 13, Payne teaches the charging control apparatus according to claim 10, in view of Horita and further in view of Brusco, wherein the distance ([0060] [0073]) from the location ([0007], lines 15-17) of the vehicle to the third charging stand (in addition to 142, 146, Fig. 1 for the third charging based on the route [0024], line 6; 
Regarding claim 14, Payne teaches the charging control apparatus according to claim 1, in view of Horita and further in view of Brusco,  further comprising a timed charging control section (charge planning/schedule data including route/destination, days, time, SOC, next charge/fill up required, Fig. 4) ([0012], reserved/booked charging time slot; [0020], charging arrival time, start time; [0145] [0147], charging time; [0151], display time slot, charging start time, charging end time; Horita) configured to perform timed charging of the battery, wherein the charging by the charging control section (118, Fig. 1; [0027]) is performed before the timed charging by the timed charging control section (charge planning/schedule data including route/destination, days, time, SOC, next charge/fill up required, Fig. 4) ([0012], reserved/booked charging time slot; [0020], charging arrival time, start time; [0145] [0147], charging time; [0151], display time slot, charging start time, charging end time; Horita).
Regarding claim 15, Payne teaches a charging control method comprising:
a step of selecting ([0092], lines 1-3; [0093], lines 4-7) a first charging stand (142, Fig. 1; [0024]), from among a plurality of the charging stands (142, 146, Fig. 1; [0024]) configured to perform charging (abstract, lines 1-6, 10-15; [0025]) based on a distance ([0060] [0073]) from a location ([0007], lines 15-17) of the vehicle (100, Fig. 1);
a step of determining (116, Fig. 1 [0030] [0027]) whether an amount of power (abstract, lines 10-12; [0007], lines 14-22; Payne) needed for the vehicle to reach the 
a step of, if the amount of power needed for the vehicle to reach the first charging stand (142, Fig. 1; [0024]) is not held ([0044], lines 18-23) in the battery, perform a first charging (abstract, lines 1-6, 10-15; [0007], lines 2-10) to cause the battery to hold the power needed (abstract, lines 10-12; [0007], lines 14-22) for the vehicle to reach the first charging stand (142, Fig. 1; [0024]), in a manner that an amount of power (abstract, lines 10-12; [0007], lines 14-22; Payne) held in the battery for the vehicle to reach the first charging stand (142, Fig. 1; [0024]) by an amount greater than or equal to a predetermined value (abstract, lines 10-12; [0007], lines 14-22; [0089], lines 8-11).
Payne does not explicitly teach business hours (of a charging stand); perform charging with a higher speed than predetermined charging.
Horita teaches per abstract, selecting ([0024], lines 6-8; [0079], lines 4-6; [0145]) a first charging stand ([0024], lines 6-8; [0012], lines 15-28), from among a plurality of the charging stands ([0024], lines 6-8), configured to perform charging with a higher speed than predetermined charging ([0012], lines 15-28; [0077], lines 6-8; [0085], lines 1-5) based on the business hours ([0012], lines 15-28; [0052], lines 10-15) and a distance ([0023], lines 4-7; [0145], lines 8-9) of the vehicle; 
a determining section ([0023], lines 1-2) configured to determine whether an amount of power needed for the vehicle to reach the first charging stand is held by the battery of the vehicle ([0023], lines 4-7),

The combination does not explicitly teach an amount of power held in the battery does not exceed the amount of power needed for the vehicle to reach the first charging stand.
Brusco teaches a charging control section ([0020]) configured to, if the amount of power needed for the vehicle to reach the destination is not held in the battery ([0021] [0022]), perform a charging to cause the battery to hold the power needed for the vehicle to reach the destination ([0023]), wherein the charging control section ([0020]) is configured to perform the charging ([0021]) in a manner that an amount of power held in the battery does not exceed ([0023]) the amount of power needed for the vehicle to reach the destination by an amount greater than or equal to a predetermined value ([0023] [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate perform the charging in a manner that an amount of power held in the battery does not exceed the amount of power needed for the vehicle to reach the destination of Brusco’s  into 
Regarding claim 16, Payne teaches a non-transitory computer-readable storage medium ([0034] [0027]) storing thereon a program ([0034]) that causes a computer (ECU 106, Fig. 1) to perform:
a step of selecting  ([0092], lines 1-3; [0093], lines 4-7) a first charging stand (142, Fig. 1; [0024]), from among a plurality of the charging stands (142, 146, Fig. 1; [0024]) configured to perform charging (abstract, lines 1-6, 10-15; [0025]) based on a distance ([0060] [0073]) from a location ([0007], lines 15-17) of the vehicle (100, Fig. 1);
a step of determining (116, Fig. 1 [0030] [0027]) whether an amount of power (abstract, lines 10-12; [0007], lines 14-22; Payne) needed for the vehicle to reach the first charging stand (142, Fig. 1; [0024]) is held by the battery (110, Fig. 1) of the vehicle (100, Fig. 1); and
a step of, if the amount of power needed for the vehicle to reach the first charging stand (142, Fig. 1; [0024]) is not held ([0044], lines 18-23) in the battery, perform a first charging (abstract, lines 1-6, 10-15; [0007], lines 2-10) to cause the battery to hold the power needed (abstract, lines 10-12; [0007], lines 14-22) for the vehicle to reach the first charging stand (142, Fig. 1; [0024]), in a manner that an amount of power (abstract, lines 10-12; [0007], lines 14-22; Payne) held in the battery needed for the vehicle to reach the first charging stand (142, Fig. 1; [0024]) by an amount greater than or equal to a predetermined value (abstract, lines 10-12; [0007], lines 14-22; [0089], lines 8-11).

Horita teaches per abstract, a selecting section ([0024], lines 6-8; [0079], lines 4-6; [0145]) configured to select a first charging stand ([0024], lines 6-8; [0012], lines 15-28), from among a plurality of the charging stands ([0024], lines 6-8) configured to perform charging with a higher speed than predetermined charging ([0012], lines 15-28; [0077], lines 6-8; [0085], lines 1-5) based on the business hours ([0012], lines 15-28; [0052], lines 10-15) and a distance ([0023], lines 4-7; [0145], lines 8-9) of the vehicle; 
a determining section ([0023], lines 1-2) configured to determine whether an amount of power needed for the vehicle to reach the first charging stand is held by the battery of the vehicle ([0023], lines 4-7),
perform the first charging in a manner that an amount of power held ([0147], lines 4-9) in the battery (10, Fig. 2) for the vehicle (4, Fig. 2) to reach the first charging stand ([0012], lines 15-28) by an amount greater than or equal to a predetermined value ([0147], lines 4-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate business hours of a charging stand; perform charging with a higher speed than predetermined charging of Horita’s  into Payne’s, in order to assist in charging station selection and to reduce the charging time ([0012], lines 20-22; [0077], lines 6-8; [0085], lines 1-5; Horita).
The combination does not explicitly teach an amount of power held in the battery does not exceed the amount of power needed for the vehicle to reach the first charging stand.

Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2011/0032110, U.S. 2015/0069969, U.S. 2017/0120761, U.S. 2017/0074677 and U.S. 2015/0115886.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG V BUI/
Examiner, Art Unit 2859